Citation Nr: 0513148	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-05 569A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to Distance Learning Training outside of the 
boundaries of the United States in accordance with a program 
for Independent Living Services.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


REMAND

The veteran served on active duty from November 1979 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The veteran is currently service-connected for residuals of a 
fracture of the coccyx with status-post lumbar spine 
herniation and scars, rated as 40 percent disabling, neck 
strain with herniated disc at C5-C6, rated as 30 percent 
disabling, internal derangement of the left knee rated as 10 
percent disabling, and gastroesophageal reflux disease 
(GERD), rated as noncompensably disabling.  The veteran's 
current combined disability rating is 60 percent.  The Board 
notes that as of October 2, 2002, the veteran's combined 
disability rating was 50 percent.  He is also entitled to a 
total disability evaluation based on individual 
unemployability (TDIU), effective as of January 7, 2002, 
based on a rating decision dated in April 2003.

The veteran submitted a claim for entitlement to vocational 
rehabilitation services under Chapter 31, Title 38, United 
States Code in July 2002.  The veteran indicated that he was 
totally disabled as a result of two surgeries on his back.  

The Vocational Rehabilitation and Education (VR&E) division 
of the RO sent a letter to the veteran in July 2002 informing 
him of an initial meeting to discuss the program guidelines, 
and do some testing to identify his abilities, aptitudes, and 
interests. 

The VR&E division wrote to the veteran in September 2002 
informing him of a date and place for their initial meeting.  
A site close to the veteran was chosen in deference to his 
limited ability to travel.  

The veteran's vocational rehabilitation folder contains a 
copy of the October 9, 2002, counseling session.  The 
Vocational Rehabilitation Counselor (VRC) indicated that: the 
veteran had an impairment of employability; the veteran's 
service-connected disabilities contributed to his impairment; 
the veteran had not overcome the effects of the impairment to 
employability; the veteran had an employment handicap; the 
handicap was a serious employment handicap; and, achievement 
of a vocational goal was not currently feasible.  These were 
the findings of the VRC.

The counseling report contained a section that discussed the 
vocational exploration of the session.  The veteran relayed 
his interest for working as a volunteer at his church and 
possibly as an on-call chaplain for his local fire 
department.  He also expressed an interest in taking courses 
from Regent College of Vancouver, British Columbia, Canada.  
The veteran had researched the school and they had a distance 
learning program that would permit him to take courses at 
home and earn a Master's degree in Theology.  The VRC noted 
that she advised the veteran that he would be limited to 
three or four courses related to this area as the goal was 
not a vocational one, but more toward Independent Living.  
Finally, in the last section of her report - Rehabilitation 
Services Contemplated or Required - the VRC said that an 
evaluation for Independent Living Services was next.

The veteran submitted a Quality of Life questionnaire to the 
VR&E office in November 2002.  However, there is no 
indication of any further work on the part of the VRC or the 
VR&E to develop any type of an Individualized Independent 
Living Plan (IILP).  38 C.F.R. § 21.162 (2004).  

The RO issued a decision in December 2002 that denied the 
veteran's claim for vocational rehabilitation services.  The 
denial was directed at the veteran's desire to participate in 
distance learning from Regent College.  The RO cited to 
38 C.F.R. § 21.130 and Veterans Benefit Administration (VBA) 
Circular 28-98-1 as requiring such distance learning to meet 
a vocational goal.  The decision noted that it had been 
determined that a vocational goal was not currently feasible 
for the veteran.  See October 2002 VRC Counseling Report.  
The Board notes that the decision also referred to 
discussions between the veteran and the VRC who signed the 
decision.  The discussion allegedly involved the veteran's 
entitlement to "other" Independent Living services.  
However, there is no record of those discussions in the 
vocational rehabilitation file.  

The veteran appealed the denial of benefits.  He asserts that 
38 U.S.C.A. § 3120 allows for him to be provided the training 
he seeks.  He said that the courses that best suited his 
ability to assist his pastor were from Regent College.

The pertinent statutory authority, found at 38 U.S.C.A. 
§ 3120 (West 2002), provides that the Secretary may conduct 
programs of independent living services for severely 
handicapped persons.  38 U.S.C.A. § 3120(a).  The Secretary 
may also provide a program of independent living services and 
assistance under this section only to a veteran who has a 
serious employment handicap resulting in substantial part 
from a service-connected disability, and it has been 
determined that the achievement of a vocational goal is not 
currently feasible.  38 U.S.C.A. § 3120(b).  The implementing 
regulations for Independent Living services programs are 
found, in part, at 38 C.F.R. §§ 21.160, 21.162 (2004).  

The October 2002 VRC counseling report clearly documents that 
the veteran satisfies the requirements for participating in 
the Independent Living Services program.  Nevertheless, as 
noted above, it does not appear that there has been a plan 
for Independent Living Services approved.

Prior to January 2005, VR&E Fast letter 28-02-01, dated in 
February 2002, provided additional Independent Living (IL) 
guidance to VR&E offices.  One aspect of the guidance was 
that IL services must be necessary to meet the veteran's 
independent living needs, not simply desirable.  The letter 
also noted that the law required that VA evaluate a veteran's 
needs for IL services when it is determined that they cannot 
achieve a vocational goal and they have a service-connected 
disability rating of 20 percent or more.  

The Board notes that the VR&E division appears to have denied 
the veteran's claim for services that would be part of an 
IILP without ever having gone through the process of 
evaluating the veteran or developing an IILP.  See 38 C.F.R. 
§ 21.160, 21.162; see also VR&E Letter 28-02-01.

As noted above, there is no evidence of the development of an 
Individualized Independent Living Plan (IILP) for the 
veteran.  The December 2002 administrative decision said that 
the veteran was "entitled to other Independent Living 
services" that the veteran and the VRC had discussed.  It is 
not clear from the record before the Board what other 
Independent Living services the veteran would be eligible for 
without an IILP.  Further, there is no evidence of the 
required IL evaluation having been done as required by VR&E 
Letter 28-02-01.  Additional development of the veteran's 
claim, consistent with the pertinent statutory, regulatory, 
and VR&E procedures is required.  If nothing else, the record 
must be supplemented to show whether the veteran was in fact 
evaluated for ILS and whether in fact an IILP was approved.  
The content of such a plan would be helpful to deciding this 
case.  

The Board notes that VBA Circular 28-05-01, dated January 5, 
2005, addresses the guidelines for the administration of the 
Independent Living (IL) Program.  The circular also rescinds 
VR&E Letter 28-02-01.  In particular, the circular contains 
the IL Standards of Practice (SOP).  As indicated in 
paragraph 3.b.(2), "[t]he SOP outlines the steps counselors 
and case managers must follow."  It further notes that 
adherence to the SOP promotes consistent and effective IL 
determinations and services.  Finally, the circular notes 
that IL guidelines should be integrated into all IL cases.  
Upon remand the RO will have an opportunity to evaluate the 
veteran's case in light of the change in procedures.

Finally, the Board notes that the veteran was not provided 
with the notice required under the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) and the 
implementing regulations codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to provide adequate 
notice).  VA also has a duty to assist claimants in the 
development of their claims.  The United States Court of 
Appeals for Veterans Claims (Court), has strictly interpreted 
the requirements to provide the required notice and the duty 
to assist in the development of a claim.  In addition, the 
Court has also held that an additional element of the notice 
required under the VCAA requires that claimants be 
specifically told to submit any evidence that they have in 
their possession.  

In light of the above developments, the veteran's case is 
REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2004).  The 
veteran should be specifically told of the 
information or evidence he should submit 
and of the information or evidence that VA 
will obtain with respect to his claim, if 
any.  38 U.S.C.A. § 5103(a) (West 2002).  
Among other things, the veteran should be 
told to submit any pertinent evidence in 
his possession.

2.  The RO should undertake any 
additional actions appropriate to the 
evaluation of the veteran's claim and his 
possible entitlement to IL services.  If 
an IILP is presently in effect, the 
content of the plan should be made a part 
of the record.  If a program of 
Independent Living Services has been 
disapproved in the veteran's case, this 
should be clearly annotated in the 
record.

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

